Filed 5/24/16 In re Joseph B. CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


In re JOSEPH B., a Person Coming Under                               B265390
the Juvenile Court Law.                                              (Los Angeles County
                                                                     Super. Ct. No. YJ38066)

THE PEOPLE,

         Plaintiff and Respondent,

         v.

JOSEPH B.,

         Defendant and Appellant.


         APPEAL from findings and orders of the Superior Court of Los Angeles County.
Irma J. Brown, Judge. Affirmed.

         Lynette Gladd Moore, under appointment by the Court of Appeal, for Defendant
and Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Scott A. Taryle and Timothy M.
Weiner, Deputy Attorneys General, for Plaintiff and Respondent.

                                        _________________________
       Joseph B. (minor) appeals an order declaring him a ward of the juvenile court
based on the finding that he committed second degree robbery (Pen. Code, § 211). On
appeal, he contends: (1) there was insufficient evidence that he took personal property by
force or fear and thereby committed robbery; and (2) the probation condition that he not
knowingly participate in the activities of criminal street gangs or illegal tagging crews
(a) violated due process because it was vague and overbroad, and (b) it impermissibly
restricted his civil liberties.
       We find no error and affirm.
                                          FACTS
       The Los Angeles County District Attorney’s Office filed an amended petition
pursuant to Welfare and Institutions Code section 602. A contested adjudication hearing
was held on March 9, 2015.
       Julian Farias (Farias) testified that while walking down stairs in a building in the
City of Gardena, he was approached by minor. Minor gently placed his hand on the
center of Farias’s chest, which caused him to stop in his “tracks.” Next, minor said,
“Stop right there for me, homie. Check it out. This is the hood. Empty out your
pockets.” Minor’s other hand was inside his pants or a pants pocket as if he was
concealing a weapon. Farias asked minor if he was serious. At the time, Farias was
holding $40. Minor “slipped” the money out of Farias’s hand, and then proceeded to
search one of his pants pockets, which was empty. While minor was searching Farias’s
sweater, his car keys jingled inside the front pocket. Farias was afraid that minor would
take the car keys, so he shoved his way past minor, went down the stairs and exited the
building.
       The juvenile court sustained the petition.
       Minor was placed with his parents on home detention. Later, the juvenile court
declared minor a ward of the juvenile court, ordered probation, and placed him with his
grandmother. Condition 13B of minor’s probation provided: “You must not knowingly
participate in any type of criminal street gang or illegal tagging activity. You must not
knowingly associate with members of illegal tagging crews or criminal street gangs.”

                                              2
       This timely appeal followed.
                                      DISCUSSION
I. Evidence Sufficient.
       Minor contends that People’s evidence did not support a finding of robbery.
When a juvenile challenges the sufficiency of the evidence against him, a reviewing court
examines the evidence “in the light most favorable to the judgment and determine
whether any rational trier of fact could have found the essential elements of the charged
crime or allegation proven beyond a reasonable doubt.” (People v. Morehead (2011) 191
Cal. App. 4th 765, 777–778.)
       Robbery is the “taking of personal property in the possession of another, from his
person or immediate presence, and against his will, accomplished by means of force or
fear.” (Pen. Code, § 211.) The elements do not have to occur in a particular order. Thus,
robbery occurs “whether a perpetrator relies on force or fear to gain possession or to
maintain possession against a victim who encounters him for the first time as he carries
away the loot.” (People v. Gomez (2008) 43 Cal. 4th 249, 265.)
       Force for purposes of robbery “must be a quantum more than that which is needed
merely to take the property from the person of the victim[.]” (People v. Burns (2009) 172
Cal. App. 4th 1251, 1253, 1259.) The force can be slight. For example, a case held that
when a defendant tapped a cashier on the shoulder to move her away from a cash register
so he could take money from it, he employed sufficient force for the crime to constitute a
robbery. (People v. Garcia (1996) 45 Cal. App. 4th 1242, 1246, overruled on grounds in
People v. Mosby (2004) 33 Cal. 4th 353.)
       “The fear mentioned in [Penal Code] Section 211 may be either: [¶] 1. The fear
of an unlawful injury to the person or property of the person robbed, or of any relative of
his or member of his family; or, [¶] 2. The fear of an immediate and unlawful injury to
the person or property of anyone in the company of the person robbed at the time of the
robbery.” (Pen. Code, § 212.) “The threat to inflict injury required for a robbery
. . . need not be accompanied by the present ability to carry it out. Thus, the use of an



                                              3
unloaded gun [citation] or a simulated gun [citations] is sufficient if it causes the victim
to part with his property.” (People v. Wolcott (1983) 34 Cal. 3d 92, 100.)
       “‘[A] victim need not explicitly testify that he or she was afraid in order to show
the use of fear to facilitate [a] taking [citations][.]’” (People v. Davison (1995) 32
Cal. App. 4th 206, 212.) A robbery conviction will stand as long as there was “‘evidence
from which it can be inferred that the victim was in fact afraid, and that such fear allowed
the crime to be accomplished. [Citations.]’ [Citation.]” (Ibid.)
       Minor argues that he did not use more force than the quantum necessary to take
the money, so this was not a robbery accomplished by force. Next, he argues that Farias
was not afraid until he thought minor was going to take his car keys, so this robbery was
not accomplished by fear.
       His arguments hold no sway.
       When minor placed his hand on Farias’s chest and impeded his descent down the
stairs, minor used a quantum of force more than needed to merely take the money from
Farias. Like the tapping on the shoulder in People v. Garcia, supra, 45 Cal. App. 4th
1242, putting a hand on Farias’s chest facilitated the taking of personal property.
Consequently, we conclude that there was sufficient evidence for the trier of fact to
conclude beyond a reasonable doubt that minor committed robbery.
       Moreover, the evidence was sufficient to establish that Farias parted with his
money due to fear caused by minor. Farias testified that he “felt scared[.]” Though he
did not pinpoint the moment he became scared, we note that the prosecutor asked, “Did
you know if the minor was armed?” Farias replied, “He approached me and he had his
hand inside what appeared to be either his pants or a pocket, but he had his hand as if he
had something concealed.” The prosecutor followed up by asking, “So the minor made a
gesture to you indicating . . . what you believed was a concealed weapon?” Farias said,
“Yes.” A few moments later, the prosecutor asked, “So you thought—you were afraid in
part because you thought he might be armed?” Farias said, “Exactly.” Also, Farias
testified that they were alone in a stairwell at night.



                                               4
       In our view, Farias effectively testified that he was in fear the moment he was
approached, stopped and asked to empty his pockets because he thought minor was
armed. That was sufficient to prove the necessary fear, particularly when coupled with
the circumstances: they were alone in a stairwell at night; minor stated that they were in
the “hood,” which implied they were in a dangerous place and Farias had no choice but to
comply with minor’s demand; and Farias did not prevent minor, a menacing stranger,
from searching him after minor took the money.
II. First Sentence of Condition 13B Not Vague or Overbroad.
       Minor argues that the first sentence of condition 13B is vague and overbroad.
This argument is misplaced.1
       A. Legal Principles.
       When a ward of the juvenile court under Welfare and Institutions Code section
602 “is placed under the supervision of the probation officer or committed to the care,
custody, and control of the probation officer, [it] may make any and all reasonable orders
for the conduct of the ward[,] . . . [and it] may impose and require any and all reasonable
conditions that it may determine fitting and proper to the end that justice may be done
and the reformation and rehabilitation of the ward enhanced.” (Welf. & Inst. Code,
§ 730, subd. (b).) Consequently, a juvenile’s probation conditions may be broader than
those pertaining to adult offenders. “‘“‘This is because juveniles are deemed to be more
in need of guidance and supervision than adults, and because a minor’s constitutional
rights are more circumscribed. The state, when it asserts jurisdiction over a minor, stands
in the shoes of the parents. And a parent may “curtail a child’s exercise of the
constitutional rights . . . [because a] parent’s own constitutionally protected ‘liberty’
includes the right to ‘bring up children’ [citation] and to ‘direct the upbringing and
education of children.’”’ Even conditions that infringe on constitutional rights may be



1
       Minor’s counsel did not object to condition 13B. Nonetheless, because minor
presents a probation condition issue that is purely legal, no objection was required. (In re
Justin S. (2001) 93 Cal. App. 4th 811, 815.)

                                              5
valid if they are specifically tailored to fit the needs of the juvenile. [Citation.]” (In re
Shaun R. (2010) 188 Cal. App. 4th 1129, 1142 (Shaun R.).)
       Of course, a juvenile court must exercise its discretion within the boundaries of
due process. “‘“‘It is an essential component of due process that individuals be given fair
notice of those acts which may lead to a loss of liberty. [Citations.] This is true whether
the loss of liberty arises from a criminal conviction or the revocation of probation.
[Citations.] [¶] ‘“Fair notice” requires only that a violation be described with a
“‘reasonable degree of certainty’” . . . so that “ordinary people can understand what
conduct is prohibited.” . . . .’” [Citations.]’” (In re Byron B. (2004) 119 Cal. App. 4th
1013, 1018.) Moreover, “the overbreadth doctrine requires that conditions of probation
that impinge on constitutional rights must be tailored carefully and reasonably related to
the compelling state interest in reformation and rehabilitation. [Citations.]” (In re
Victor L. (2010) 182 Cal. App. 4th 902, 910 (Victor L.).)
       Words in probation conditions should be read contextually to determine whether
they have sufficient constitutional concreteness. (People v. Lopez (1998) 66 Cal. App. 4th
615, 631 (Lopez).)
       B. Vagueness.
       Minor suggests that first sentence of condition 13B is vague because it does not
specify the types of noncriminal behavior he is expected to avoid. In particular, he
claims that the words activity and participate are vague.
              1. Activity.
       Narrowly, the word “activity” means “a specific deed, action, function, or sphere
of action.” (http://www.dictionary.com/browse/activity.) Broadly, it refers to “the state
or quality of being active,” “animation” or “a use of energy or force.” (Ibid.) Based on
the purpose of the probation conditions—to reform and rehabilitate minor—we easily
conclude that condition 13B refers to the more limited definition of the word, and that it
therefore denotes specific deeds or actions. And, in context, the specific deeds or actions
targeted by the probation condition are the criminal or noncriminal deeds or actions of
criminal street gangs. And because condition 13B has a knowledge element, there is no

                                               6
probation violation unless minor knowingly participates in proscribed activity. Notably,
the second sentence of condition 13B states that minor must not “knowingly associate
with members of illegal tagging crews or criminal street gangs.” In our view, the first
and second sentences in condition 13B overlap and work together to prevent minor—for
his own good—from knowingly doing any criminal or noncriminal act with or for
criminal street gangs. Consequently, we find that condition 13B gives minor reasonable
notice of the meaning of “activity” and, that it encompasses the noncriminal deeds or
actions of criminal street gangs.
       Minor suggests that Victor L. dictates the opposite conclusion.
       In that case, the court was confronted with the following probation condition:
““[Appellant] shall not be in any areas where gang members are known by [appellant] to
meet or get together, or areas known by [appellant] for gang-related activity, nor
participate in any gang activity.’” (Victor L., supra, 182 Cal.App.4th at p. 913, fn. 7.)
On appeal, the minor argued that the phrase “‘gang-related activity’” was vague and
overbroad. (Id. at p. 914.) He suggested that “he might be guilty of violating probation
simply by shopping at the same grocery store or using the same post office that other
gang members patronize.” (Id. at p. 915.) The court did not “condone” the appellant’s
interpretation, stating that it was unreasonable. Nonetheless, the court agreed that “the
gang-related activities condition [was] impermissibly vague in that it [did] not provide
notice of what areas [appellant] may not frequent or what types of activities he must
shun. The condition, as written, [was] not sufficiently precise for [appellant] to know
what [was] required of him. [Citation.]” (Id. at p. 914.)
       Victor L. reasoned that “the word ‘activity’ is one of surpassing breadth. One
dictionary defines it, inter alia, as ‘the quality or state of being active,’ with ‘active’ being
defined as, ‘characterized by action rather than contemplation or speculation.’ [Citation.]
The use of the phrase ‘gang-related activity’ in the condition of probation raises the
specter that it could be misapplied by law enforcement unless further specification were
provided. [¶] Indeed, the ‘gang-related activity’ restriction appears to have been
intentionally designed to banish juvenile gang members from a broad category of

                                               7
locations, not simply areas where gang members ‘meet’ or ‘get together,’ which are the
focus of a separate proscription. Gang membership and ‘participat[ion] in any gang
activity’ are also separately forbidden. A separate clause also prohibits both one-to-one
and group association with gang members. . . . Therefore, the ‘gang-related activity’
condition appears to have been intended to prevent [appellant] from coming into close
contact with gang members. . . . Clearly, the court wanted to steer [appellant] entirely
away from all gang influence, leaving no loopholes for maintaining his gang ties. [¶] We
question, however, whether it lawfully achieved its purpose. While no doubt intended to
serve the reformative and rehabilitative goals of probation, the condition as written,
without further specificity, is not sufficiently clear to put [appellant] on notice of the
prohibited conduct. The ambiguity of the chosen language conjures up divergent
possible definitions of the term ‘gang-related activity,’ and reasonable minds may differ
as to precisely which ‘areas’ would come within the condition’s purview.” (Victor L.,
supra, 182 Cal.App.4th at pp. 915–916.)
       Ultimately, the court elected to modify the probation condition “to provide for the
probation officer to notify [appellant] of the areas he must avoid.” (Victor L., supra, 182
Cal.App.4th at pp. 917–918.)
       Victor L. offers us zero guidance. That case concerned itself with whether the
appellant received fair notice of areas where he could not go. The probation condition
challenged here is devoid of a geographical element, be it express or implied. It does not,
as minor suggests, use virtually the same language as Victor L., nor was it designed to
achieve the same purpose as the probation condition at issue in Victor L. The purpose of
condition 13B was to prohibit minor from participating in criminal street gang activities
wherever those activities might occur.
       Insofar as minor tacitly suggests that the first sentence of condition 13B would
prevent him from shopping at the same grocery store or using the same post office that
other gang members patronize, we follow suit with Victor L. and reject the notion as
unreasonable. By separately and without association going to the same grocery store or
using the same post office, minor would be engaged in activity that was independent of

                                               8
criminal street gang activity. Also unreasonable is minor’s suggestion that the trial court
should specify “what type of non-criminal behavior [he] is expected to avoid.” It would
be impossible for the trial court to list every type of noncriminal behavior that criminal
street gang members might engage in. Condition 13B is far more reasonable because it
focuses on the participants, not on the behavior. Thus, if criminal street gang members
go bowling, watch television or travel, minor will know those are activities targeted by
condition 13B precisely because they involve the deeds and actions of those particular
criminal street gang members. While he may independently engage in those activities if
he does not associate with criminal street gang members, he may not do those activities
with criminal street gang members.
              2. Participate.
       Minor recognizes that the word “participate” has been defined as to “take a part or
share (in).” He does not debate its meaning. Rather, he suggests that the use of the word
in condition 13B compounds the vagueness of the word activity. In his estimation, the
condition means he “is forbidden to take part or share in anything a criminal street gang
or illegal tagging crew does,” and it gives law enforcement “almost unlimited discretion
to determine whether some apparently innocuous association” violates minor’s probation.
       As we have explained, the word “activity” is not vague in the context of
condition 13B. Thus, the word “participate” does not operate to compound any
vagueness. Minor has been provided fair notice that he cannot participate (to take a part
or share in) any noncriminal activity of a criminal street gang.
       We do not share minor’s concern that the interplay of the words “activity” and
“participate” in the first sentence of condition 13B indicates that he can have his
probation revoked due to an “apparently innocuous association.” He is forbidden from
knowingly associating with criminal street gangs and illegal tagging crew. If minor
knowingly associates—which is an intentional act—then the association cannot be
labeled innocuous. More to the point, his association argument is not properly focused
on the first sentence of condition 13B.



                                             9
       C. Overbreadth.
       Minor does not make a particular overbreadth argument. He does not, for
example, suggest that the juvenile court failed to narrowly draw condition 13B to serve
the purposes of reformation and rehabilitation. Rather, he discusses overbreadth
generally and explains that in cases such as Lopez, supra, 66 Cal.App.4th at pp. 622, 628,
courts have held that a probation condition prohibiting a defendant from associating with
gang members is overbroad unless it contains a knowledge element. Here, of course,
there is a knowledge element. Thus, minor has not demonstrated that the first sentence of
condition 13B is overbroad.
III. Condition 13B Not an Impermissible Restriction on Civil Liberties.
       Minor contends that probation condition 13B impermissibly restricts his right to
freedom of association and privacy because it prohibits him from “innocuous
participation in behavior which might be even tangentially associated with a street gang
or tagging crew.”
       It is, of course, undeniable that United States and California citizens have these
rights. (U.S. Const., 1st Amend.; Cal. Const., art. I, § 1; People v. Garcia (1993) 19
Cal. App. 4th 97, 102; Tom v. City and County of San Francisco (2004) 120 Cal. App. 4th
674, 679–680.) But under certain circumstances, these rights may be curtailed by
probation conditions. (People v. Garcia, supra, 19 Cal.App.4th at p. 102.) Probation
conditions imposed on a juvenile must be specifically tailored to fit his or her needs.
(Shaun R., supra, 188 Cal.App.4th at p. 1142.) If they are consistent with the reformative
and rehabilitative purpose of probation and the juvenile court’s exercise of parental
authority, the probation conditions will withstand constitutional scrutiny. (In re Frank V.
(1991) 233 Cal. App. 3d 1232, 1242–1243.)
       We conclude that condition 13B is designed to protect minor from promoting or
engaging in criminal activities, and from associating with the members of either criminal
street gangs or illegal tagging crews. Thus, it meets the reformative and rehabilitative
purpose of probation because its purpose is to keep minor from lapsing back into a life of
crime. Also, it is consistent with the juvenile court’s obligation to stand in the shoes of

                                             10
minor’s parents and exercise their parental authority by imposing conditions that will
benefit him. The probation condition does not impermissibly burden minor’s
constitutional rights.
                                     DISPOSITION
       The findings and orders are affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                                                 __________________________, J.
                                                       ASHMANN-GERST


We concur:



_____________________________, P. J.
           BOREN



____________________________, J.
           CHAVEZ




                                            11